DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-17, 19-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the Applicant’s argument, “As expressed in the "Response to Arguments" section of the Final Office Action, and better understood by the conversation with Examiner Hailu, the Final Office Action is contending that Mosko employs a name-space selection to discriminate between publishers. Although this contention is disputed, as it appears the reason for the name-space selection is to bring in more REQUEST FOR CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114 Application Number: 16/236,037Dkt: 1884.583US1publishers that would respond to a name in an interest packet rather than fewer publishers,2 the present amendments clearly recite the inclusion of the discriminator, as a function, to an interest packet in addition to the named data criteria (an equivalent to the name space in Mosko). Thus, the recite claims include an additional element in the interest packet.

 The Examiner respectfully disagrees with the above argument. In Mosko, it is true that the namespace and named data do not transmit together in the interest packet(s). However, contrary to the above argument, namespace and named data are not the same. 
The named data is a unique name allows a network device to request the data by disseminating a request or an interest that indicates the unique name. However, Mosko describes namespace as a function, same as claimed, such as “/apple/pie”, in which users may configure publishers to establish such as a chat session or video conference by joining the namespace “/apple/pie”. This allows publishers 110, 116, and 120 to generate content for the namespace, and to disseminate Interests for this namespace to receive content from the other nodes in the namespace (please read col. 6, lines 8-51). The publishers are also respond based on the namespace (e.g. read col. 2, lines 20-37; figs. 4 and 6; col. 6, lines 8-51; col. 10, line 52-col. 11, line 8; and etc.). 
However, Mosko fails to explicitly disclose that the interest packet includes namespace and named data.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-17, 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites, “transmit the interest packet, the interest packeting including the named data criteria and the discriminator” in lines 11-12. However, this limitation is not described in the specification. Specifically, the specification doesn’t disclose the claim limitation, ‘the interest packeting including the named data criteria and the discriminator’. That is, the specification doesn’t show or describe and/or illustrate that the interest packet includes both the named data criteria and discriminator and transmit them together.
	Regarding claims 9 and 17, the claims are rejected for the same reasons as claim 1.
	Regarding claim 3-8, 10-16 and 19-27 are rejected based on their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 8-9, 11-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mosko et al. (US 9,363,179 B2) in view of Westphal et al. (US 2019/0089643 A1).
Regarding claim 1, Mosko discloses a device for publisher control in an information centric network (ICN) (e.g. fig. 1; col. Lines 41-54), the device comprising: a memory including instructions (e.g. fig. 8); and processing circuitry that, when in operation (e.g. fig. 8), is configured by the instructions to: construct named data criteria, for an interest packet, to identify data  for a workload (fig. 8; col. 5, lines 27-33; col. 8; col. 11, line 52-col. 12, line 18; and so on, illustrating the generation of interest packet of named data identifying the data content for a display or output); specify a discriminator for potential publishers of the data (col. 2, lines 20-47; and so on, describing specifying namespace for publishers of the data), wherein potential publishers are nodes that would respond to the interest packet based solely on the named data criteria (col. 4, lines 5-14; col. 10, line 34-col. 11, line 23; and etc. explaining publishers 
Mosko doesn’t explicitly disclose the transmit of the interest packeting including the named data criteria and the discriminator.
Westphal teaches the transmit of the interest packeting including the named data criteria and the discriminator (paragraph [0005]; [0011]-[0012]; [0056]; [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the transmit of the interest packeting including the named data criteria and the discriminator as taught by Westphal into Mosko in order improve bandwidth or resource utilization, quality and efficiency of communication.
Regarding claim 9 and 17, the claims include features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding method and at least one non-transitory machine readable medium, and rejection to claim 1 is applied hereto.  
Regarding claim 3, 11 and 19, Mosko discloses to transmit the interest packet, the instructions configured the processing circuitry to cycle through the potential publishers using at least one of contention, frequency, time, or space (e.g. col. 6, lines 6-51; and so on). 
Regarding claim 4, 12 and 20, Mosko discloses the named data criteria include a bound on the data (col. 4, lines 41-62). 
Regarding claim 5, 13 and 21, Mosko discloses the named data criteria include a state of the data, and wherein the result is an aggregation of other results from other potential publishers received at the one potential publisher (col. 7, lines 13-31; col. 7, line 57-col. 8, line 6; col. 11, lines 38-51; and so on). 
Regarding claim 6, 14 and 22, Mosko discloses the interest packet includes a function to aggregate the data, and wherein the one of the potential publishers applied the function to achieve the result (col. 7, lines 13-31; col. 7, line 57-col. 8, line 6; col. 11, lines 38-51; and so on). 
Regarding claim 8, 16 and 24, Mosko discloses the interest packet includes an indication for multiple responses, the result from the one potential publisher being one of multiple results (col. 4, lines 5-27; col. 5, lines 44-53; col. 6, lines 8-18; col. 10, line 52-col. 11, line 8; and etc.). 
Regarding claim 7, 15 and 23, as applied above, Mosko discloses discriminator. However, Mosko doesn’t disclose the data is sensor data of a geographic location, and wherein the discriminator is a field-of-view (FoV) of sensors of the potential publishers. 
Westphal teaches the data is sensor data of a geographic location, and wherein the discriminator is a field-of-view (FoV) of sensors of the potential publishers (paragraph [0042]-[0044]; [0050]; [0085]; [0105]; and so on).
.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mosko in view of Westphal, and further in view of Lei et al. (US 2018/0309666 A1).
Regarding claims 25-27, as applied above, Mosko discloses function. However, Mosko doesn’t disclose the function is a probability based on a total number of potential publishers.
Lei teaches the function is a probability based on a total number of potential publishers (e.g. paragraph [0037]-[0045]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the function is a probability based on a total number of potential publishers as taught by Lei into Mosko in order to improve communication rate, and to reduce overloading.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461